DETAILED ACTION
Status of this application
1. 	This communication is a first office action Non-Final Rejection on the merits in response to the filing of the application on 10/01/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 32-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stecher et al US Patent Application Publication (2013/0278372 A1).
Regarding claim 32, Stecher et al discloses an isolating communication component (10) (see Figs 1-4) comprising: 
an insulating layer (15) that has a principal surface (see Figs 1-4; par. [0033]); 
a first spiral conductor pattern (42) that is arranged at the principal surface side inside the insulating layer (15) (see figs 1-4; par.[0022]-[0024]); and 
a second spiral conductor pattern (52) that is arranged below the first spiral conductor pattern (42) such as to oppose the first spiral conductor pattern (42) in a normal direction of the principal surface across a part of the insulating layer (15) (see figs 1-4; par.[0022]-[0024]); 
wherein, an outer peripheral portion (70) of the first spiral conductor pattern (42) has a portion protruding outward along a surface direction of the principal surface from an outer peripheral portion (30) of the second spiral conductor pattern (52) (see Figs 1-4; par. [0022]-[0033]).
In addition, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). (see MPEP 2114).
	Furthermore, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (See MPEP 2114).
Regarding claim 33, Stecher et al discloses the isolating communication component according to Claim 32, wherein, a potential is applied to the outer peripheral portion (70) of the first spiral conductor pattern (42) (see Figs 1-4; par. [0003], [0006]-[0007], [0025], [0028], [0031]-[0032]).
Regarding claim 34, Stecher et al discloses the isolating communication component according to Claim 32, further comprising: 
a first electrode pad (47) that is arranged on the principal surface of the insulating layer (15) and that applies a potential to the first spiral conductor pattern (42) (see Figs 1-4; par. [0022]-[0024], [0028], [0030], [0040]).
Regarding claim 35, Stecher et al discloses the isolating communication component according to Claim 32, further comprising: 
a second electrode pad (45) that is arranged on the principal surface of the insulating layer (15) and that applies a potential to the second spiral conductor pattern (52) (see Figs 1-4; par. [0022]-[0024], [0028], [0030], [0040]). 
Regarding claim 36, Stecher et al discloses the isolating communication component according to Claim 32, further comprising: 
a silicon substrate (12) that is arranged below the second spiral conductor pattern (52) (see Figs 1-4; see silicon substrate in par. [0021], [0029]).
Regarding claim 37, Stecher et al disloses a module (1) comprising: 
the isolating communication component (10) according to Claim 32; and 
a supporting member (12) that supports the isolating communication component (see Figs 1-4; see par. [0021], [0029]).
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 38-39 is rejected under 35 U.S.C. 103 as being unpatentable over Stecher et al US Patent Application Publication (2013/0278372 A1) in view of Male et al US PG-Pub (2019/0057942 A1).
Regarding claim 38, Stecher et al discloses the module according to Claim 37;
Stecher et al does not clearly discloses further comprising: 
a first device that applies an electric signal to the isolating communication component; and 
a second device that receives an electric signal from the isolating communication component;
However, Male et al is an analogous art pertinent to the problem to be solved in this application in which discloses an integrated circuit with an embedded inductor or transformer (see Figs 1-5) and further comprising: 
a first device (503) that applies an electric signal (518a) to the isolating communication component (516a, 508a) (see Figs 1-5, in particular Fig 5; par. [0044]-[0048]); and 
a second device (504) that receives (518) an electric signal from the isolating communication component (see Figs 1-5, in particular Fig 5; par. [0044]-[0048]);
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Stecher et al with the teaching of Male et al by further comprising: 
a first device that applies an electric signal to the isolating communication component; and 
a second device that receives an electric signal from the isolating communication component in order to provide an integrated circuit with an inductor coil embedded in an inter-metal dielectric (IMD) that includes trenches filled with a replacement dielectric in the portion of a semiconductor substrate underlying the embedded inductor coil (Male et al, par. [0005]).
Regarding claim 39, Stecher et al in view of Male discloses the module according to Claim 38, 
Male further discloses wherein a first power supply potential (518a) is applied to the first device (503), and a second power supply potential (518) exceeding the first power supply potential is applied to the second device (504) (see Figs 1-5, in particular Fig 5; par. [0021], [0044]-[0048]). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Stecher et al with the teaching of Male et al by further comprising: 
wherein a first power supply potential is applied to the first device, and a second power supply potential exceeding the first power supply potential is applied to the second device in order to provide an integrated circuit with an inductor coil embedded in an inter-metal dielectric (IMD) that includes trenches filled with a replacement dielectric in the portion of a semiconductor substrate underlying the embedded inductor coil (Male et al, par. [0005]).
7.	Claims 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Stecher et al US Patent Application Publication (2013/0278372 A1) in view of Male et al US PG-Pub (2019/0057942 A1) in further view of Selvaraj et al US PG-Pub (2016/0300907 A1).
Regarding claim 40, Stecher et al in view of Male discloses the module according to Claim 38;
Stecher et al in view of Male does not clearly discloses wherein the first device applies an electrical signal including a pulse signal to the isolating communication component. 
However, Selvaraj et al is an analogous art pertinent to the problem to be solved in this application in which discloses a device isolator with reduced parasitic capacitance (see Figs 1-5) and further comprising: 
wherein the first device (14) applies an electrical signal (18,20) including a pulse signal (15a) to the isolating communication component (16) (see Figs 2-3a; par. [0031]-[0034]). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Stecher et al in view of Male with the teaching of Selvaraj et al by further comprising: 
wherein the first device applies an electrical signal including a pulse signal to the isolating communication component in order to provide an isolator structure with reduced parasitic capacitance, that does not reduce high voltage isolation capability, and that may be readily implemented without requiring additional metal levels (Selvaraj, par [0012]-[0014]).
Regarding claim 41, Stecher et al in view of Male discloses the module according to Claim 38;
Stecher et al in view of Male does not clearly discloses wherein the second device outputs an electrical signal including a pulse signal.
However, Selvaraj et al is an analogous art pertinent to the problem to be solved in this application in which discloses a device isolator with reduced parasitic capacitance (see Figs 1-5) and further comprising: 
wherein the second device (14) outputs an electrical signal (18,20) including a pulse signal (15a) (see Figs 2-3a; par. [0031]-[0034]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Stecher et al in view of Male with the teaching of Selvaraj et al by further comprising wherein the second device outputs an electrical signal including a pulse signal in order to provide an isolator structure with reduced parasitic capacitance, that does not reduce high voltage isolation capability, and that may be readily implemented without requiring additional metal levels (Selvaraj, par [0012]-[0014]).
Examiner Note
8.	The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mukherjee et al (US 2018/0226920 A1) discloses an apparatus for communication across a capacitively coupled channel and the circuit has first plate placed parallel to a substrate (117) for forming first capacitance intermediate to the first plate and the substrate. Second plate is placed parallel to the substrate and the first plate, where the first plate is intermediate to the substrate and the second plate. Third plate is placed parallel to the substrate for forming second capacitance intermediate to the third plate and the substrate. Fourth plate is placed parallel to the substrate and the third plate, where the third plate is intermediate to the substrate and the fourth plate. An inductor i.e. planar inductor, is connected to the first plate and the third plate to form an inductance-capacitance amplifier in combination with the first capacitance and the second capacitance.
Tao et al (US 2015/0115407 A1) discloses an isolation device in which has a substrate, a metal plate, a conductive layer, first and second isolation layers are disclosed. The conductive layer may be formed within the substrate. The conductive layer may be arranged coupled to the metal plate, so as to receive a capacitively coupled signal from the metal plate. The first and second isolation layers may be sandwiched between the metal plate and the conductive layer. In another embodiment, an isolation device comprising a semiconductor substrate, a topmost metal layer and a plurality of additional metal layers is disclosed. The isolation device further comprises an isolation capacitor formed using the topmost metal layer and a conductive layer coupled to at least one of the plurality of additional metal layers.
Shastri et al (US 2008/0001186 A1) discloses a filter structure in which comprises a first filter device within a first conductivity type semiconductor substrate having a first major surface, and providing a first channel of the filter structure; second filter device within the semiconductor substrate and spaced apart from the first filter device, and providing a second channel of the filter structure; and first ground plane overlying the substrate. The plane extends vertically above the substrate, and reduces cross-channel coupling between the first and second channels when the filter structure is in operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836